         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 WEWOREWHAT, LLC, and ONIA, LLC,

                                 Plaintiffs,

                v.
                                                                Case No. 1:20-cv-08623-PAE
 CV COLLECTION, LLC, d/b/a The Great Eros,
                                                                Case No. 1:21-cv-01623-PAE
                                  Defendant.
                                                                STIPULATED
                                                                CONFIDENTIALITY
 CV COLLECTION, LLC, d/b/a The Great Eros,                      AGREEMENT AND
                                                                PROTECTIVE ORDER
                                 Plaintiff,

                v.

 WEWOREWHAT, LLC, ONIA, LLC, DANIELLE
 BERNSTEIN, SAKS FIFTH AVENUE, INC.,
 CARBON 38, INC., DOES 1–10 inclusive, and
 BOP LLC,

                                Defendants.


PAUL A. ENGELMAYER, District Judge:

       WHEREAS, the parties to this action (collectively, the “Parties” and each individually, a

“Party”) request that this Court issue a protective order pursuant Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action; and

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action; and




                                                 1
         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 2 of 11




       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order, will adhere to the following

terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

or “Confidential – Attorneys’ Eyes Only” pursuant to this Order, no person subject to this Order

may disclose such Confidential or Confidential – Attorneys’ Eyes Only Discovery Material to

anyone else except as expressly permitted hereunder.

       2.      The Party or person producing or disclosing Discovery Material (each, a

“Producing Party”) may designate as Confidential or Confidential – Attorneys’ Eyes Only only

the portion of such material that it reasonably and in good faith believes consists of:

            a. previously non-disclosed financial information (including without limitation

       profitability reports or estimates, financial statements, tax returns, percentage fees, design

       fees, royalty rates, minimum guarantee payments, sales reports, and sale margins);

            b. previously non-disclosed material relating to ownership or control of any non-

       public company;

            c. previously non-disclosed business plans, product-development information,

       marketing plans, marketing studies or other commercially sensitive nonpublic information;

            d. previously non-disclosed identities of vendors, individual customers or other users

       of the Parties’ respective services;

            e. any information of a personal or intimate nature regarding any individual; or




                                                 2
         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 3 of 11




            f. any other category of information given confidential status by this Court after the

       date of this Order.

       3.      With respect to the Confidential or Confidential – Attorneys’ Eyes Only portion of

any Discovery Material other than deposition transcripts and exhibits, the Producing Party or its

counsel may designate such portion as Confidential or Confidential – Attorneys’ Eyes Only by:

stamping or otherwise clearly marking as Confidential or Confidential – Attorneys’ Eyes Only the

protected portion in a manner that will not interfere with legibility or audibility.

   4. A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential or Confidential – Attorneys’ Eyes Only Discovery Material

either by: (a) indicating on the record during the deposition that a question calls for Confidential

or Confidential – Attorneys’ Eyes Only information, in which case the reporter will bind the

transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of record,

in writing, within 30 days after a deposition has concluded, of the specific pages and lines of the

transcript that are to be designated Confidential or Confidential – Attorneys’ Eyes Only, in which

case all counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential – Attorneys’ Eyes Only.

       5.      If at any time before the trial of this action a Producing Party realizes that it should

have designated as Confidential or Confidential – Attorneys’ Eyes Only some portion(s) of

Discovery Material that it previously produced without limitation, the Producing Party may so

designate such material by notifying all Parties in writing. Thereafter, all persons subject to this




                                                  3
           Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 4 of 11




Order will treat such designated portion(s) of the Discovery Material as Confidential or

Confidential – Attorneys’ Eyes Only. In addition, the Producing Party shall provide each other

Party with replacement versions of such Discovery Material that bears the Confidential or

Confidential – Attorneys’ Eyes Only designation within two (2) business days of providing such

notice.

          6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

          7.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

               a. the Parties to this action, their insurers, and counsel to their insurers;

               b. counsel of record for this action, including any paralegal, clerical, contracted

          support personnel, or other assistant that such counsel employs and assigns to this matter;

               c. outside vendors or service providers (such as litigation support service providers,

          copy-service providers and document-management consultants) that counsel hire and

          assign to this matter;

               d. any mediator or arbitrator that the Parties engage in this matter or that this Court

          appoints, provided such person has first executed a Non-Disclosure Agreement in the form

          annexed as Exhibit A hereto;

               e. as to any document, its author, its addressee, and any other person indicated on the

          face of the document as having received a copy;




                                                      4
        Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 5 of 11




             f. any witness who counsel for a Party in good faith believes may be called to testify

       at trial or deposition in this action, provided such person has first executed a Non-

       Disclosure Agreement in the form annexed as Exhibit A hereto;

             g. any person a Party retains to serve as an expert witness or otherwise provide

                specialized advice to counsel in connection with this action, provided such person

                has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                hereto and provided that such expert witness shall have no present or known future

                status as a director, officer, partner, shareholder, employee, consultant, or

                contractor of any of the Parties or their parents, subsidiaries, affiliates,

                predecessors, or successors, nor have any other form of financial interest in, or

                contractual relationship with, the foregoing (excepting only a customary fee in

                remuneration of time spent and expenses incurred acting in his or her role as an

                expert in this action);

             h. stenographers engaged to transcribe depositions the Parties conduct in this action;

       and

             i. this Court, including any appellate court, its support personnel, and court reporters.

       8.       Under no circumstances, other than those specifically provided for in this Protective

Order, shall counsel disclose any part of any Discovery Material designated as Confidential –

Attorneys’ Eyes Only, or permit the same to be disclosed, given, shown, made available,

summarized, excerpted, or communicated in any way to persons other than the following:

             a. officers or employees of the Court before which this litigation is pending, including

       court clerks;




                                                   5
        Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 6 of 11




            b. counsel of record for this action, and employees at the firms for such counsel, such

       as paralegals, contracted support personnel, and/or legal secretaries, but only to the extent

       necessary to assist counsel of record;

            c. a person who created, sent or received documents designated as Confidential –

       Attorneys’ Eyes Only;

            d. any person whose testimony is taken or is to be taken in the litigation, and in

       preparation therefore, but only if that person, or their employer, is the Producing Party of

       such highly confidential documents, testimony, information, or other materials;

            e. litigation support service companies specifically engaged by counsel of record for

       the limited purpose of assisting in the processing or production of electronically-stored

       information or in making photocopies of documents;

            f. court reporters engaged for depositions;

            g. any person treated by either Party as a consulting or testifying expert in connection

       with such consultation or testimony and in preparation therefore, and only to the extent

       necessary and after execution of a Non-Disclosure Agreement in the form annexed as

       Exhibit A hereto; or

            h. other persons only upon written consent of the Producing Party (which agreement

       may be recorded in a deposition or other transcript) or upon order of the Court after

       affording the producing person due notice and an opportunity to be heard.

       9.      Before disclosing any Confidential or Confidential – Attorneys’ Eyes Only

Discovery Material to any person referred to in subparagraphs 7(d), 7(f), 7(g), or 8(g) above,

counsel must provide a copy of this Order to such person, who must sign a Non-Disclosure

Agreement in the form annexed as Exhibit A hereto stating that he or she has read this Order and




                                                 6
         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 7 of 11




agrees to be bound by its terms. Said counsel must retain each signed Non-Disclosure Agreement,

hold it in escrow, and produce it to opposing counsel either before such person is permitted to

testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

       10.     This Order binds the Parties and certain others to treat as Confidential or

Confidential – Attorneys’ Eyes Only any Discovery Materials so classified. The Court has not,

however, made any finding regarding the confidentiality of any Discovery Materials, and retains

full discretion to determine whether to afford confidential treatment to any Discovery Material

designated as Confidential or Confidential – Attorneys’ Eyes Only hereunder.

       11.     In filing Confidential or Confidential – Attorneys’ Eyes Only Discovery Material

with this Court, or filing portions of any pleadings, motions, or other papers that disclose such

Confidential or Confidential – Attorneys’ Eyes Only Discovery Material (“Confidential Court

Submission”), the Parties shall publicly file a redacted copy of the Confidential Court Submission

via the Electronic Case Filing System. Any Party that seeks to file Confidential or Confidential-

Attorneys’ Eyes Only Discovery Material under seal must file an application in accordance with

Rule 4(B) of this Court’s Individual Rules of Practice in Civil Cases. The Parties should be aware

that the Court will unseal documents if it is unable to make “specific, on the record findings ...

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       12.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph 2(C)

of this Court's Individual Rules and Practices in Civil Cases.




                                                  7
         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 8 of 11




       13.     Any Party who requests additional limits on disclosure, may at any time before the

trial of this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with Rule 2(C) of this

Court's Individual Rules and Practices in Civil Cases.

       14.     Recipients of Confidential or Confidential – Attorneys’ Eyes Only Discovery

Material under this Order may use such material solely for the prosecution and defense of this

action and any appeals thereto, and not for any other purpose or in any other litigation proceeding,

and such Discovery Material shall not be disclosed, given, shown, made available, summarized,

excerpted, or communicated in any way to anyone other than as permitted in this Order. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

       15.     Nothing in this Order will prevent any Party from producing any Confidential or

Confidential – Attorneys’ Eyes Only Discovery Material in its possession in response to a lawful

subpoena or other compulsory process, or if required to produce by law or by any government

agency having jurisdiction, provided that such Party gives written notice to the Producing Party as

soon as reasonably possible, and if permitted by the time allowed under the request, at least 10

days before any disclosure. Upon receiving such notice, the Producing Party will bear the burden

to oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

       16.     Nothing in this Order shall prevent or otherwise restrict counsel from rendering

advice to their clients and, in the course thereof, relying generally on their examination of

“Confidential” or “Confidential – Attorneys’ Eyes Only” documents and/or information; provided




                                                  8
         Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 9 of 11




however, that in rendering such advice and otherwise communicating with such client, counsel

shall not make specific disclosure of any “Confidential” or “Confidential – Attorneys’ Eyes Only”

documents and/or information except as specifically permitted by this Order.

       17.     Each person who has access to Discovery Material designated as Confidential or

Confidential – Attorneys’ Eyes Only pursuant to this Order must take all due precautions to prevent

the unauthorized or inadvertent disclosure of such material.

       18.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential or Confidential – Attorneys’ Eyes Only Discovery Material must either

return it – including all copies thereof – to the Producing Party, or, upon permission of the

Producing Party, destroy such material – including all copies thereof. In either event, by the 60-

day deadline, the recipient must certify its return or destruction by submitting a written certification

to the Producing Party that affirms that it has not retained any copies, abstracts, compilations,

summaries, or other forms of reproducing or capturing any of the Confidential or Confidential –

Attorneys’ Eyes Only Discovery Material. Notwithstanding this provision, the attorneys that the

Parties have specifically retained for this action may retain an archival copy of all pleadings,

motion papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work

product, even if such materials contain Confidential or Confidential – Attorneys’ Eyes Only

Discovery Material. Any such archival copies that contain or constitute Confidential or

Confidential – Attorneys’ Eyes Only Discovery Material remain subject to this Order.

       19.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential or Confidential – Attorneys’

Eyes Only Discovery Material is produced or disclosed.




                                                   9
           Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 10 of 11




       20.      This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.


SO STIPULATED AND AGREED:


 Respectfully submitted,                             DATED: April 14, 2021


 /s/ Susan M. Kayser                                 /s/ David A. Erikson (with consent)
 Susan M. Kayser (SK 1096)                           Scott Alan Burroughs, Esq.
 K&L GATES LLP                                       DONIGER / BURROUGHS
 599 Lexington Avenue                                231 Norman Avenue, Suite 413
 New York, New York 10022                            Brooklyn, New York 11222
 Tel.: (212) 536-3900                                (310) 590-1820
 Fax: (212) 536-3901                                 scott@donigerlawfirm.com
 susan.kayser@klgates.com
                                                     David A. Erikson
 Attorney for WeWoreWhat, LLC, Onia, LLC,            Erikson Law Group
 and Danielle Bernstein                              200 North Larchmont Boulevard
                                                     Los Angeles, CA 90004
                                                     323-465-3100
                                                     Fax: 323-465-3177
                                                     Email: david@daviderikson.com

                                                     Attorneys for CV Collection, LLC


 /s/ Christopher Hornig (with consent)               /s/ Sophia Fix (with consent)
 Christopher Hornig                                  Sophia Fix
 225 Liberty Street, Floor 24                        10000 Washington Blvd, Ste 109
 New York, NY 10281                                  Culver City, CA 90232
 646-802-4920                                        773-882-3559
 chris.hornig@hbc.com                                sophie@carbon38.com

 Attorney for Saks Fifth Avenue, Inc.                Attorney for Carbon 38, Inc.




                                                  10
      Case 1:20-cv-08623-PAE Document 30 Filed 04/15/21 Page 11 of 11




/s/ James E. Geringer
James E. Geringer
Klarquist Sparkman, LLP
121 SW Salmon Street Suite 1600
Portland, OR 97204
503-595-5300
Fax: 503-595-5301
Email: james.geringer@klarquist.com

Attorney for BOP LLC




SO ORDERED:

        April 15, 2021
Dated: ____________________

New York, New York

                                           
                                           Honorable Paul A. Engelmayer
                                           United States District Court Judge




                                      11
